COLLINS, J.
Defendant appeals from an order sustaining a general demurrer to his answer, and at the same time directing the-entry of judgment against him as demanded in the complaint. The question raised by the answer, and considered in the argument of the demurrer in the court below, was long ago disposed of in Minnesota Loan & Trust Co. v. Beebe, 40 Minn. 7, 41 N. W. 232. Any claim that the answer was sufficient to constitute a defense was abandoned here, but defendant’s counsel attacked the complaint itself as not containing facts sufficient to constitute a cause of action, because— First, the act creating plaintiff: corporation, or the proceedings by which it was created, were not alleged; and, second, there was no' allegation that it had given the statutory bond required of an assignee in insolvency. There is no merit in either of these points.. The complaint set forth that plaintiff was and is a corporation duly organized under and by virtue of the laws of this state, and duly authorized by law to act as trustee, receiver, or assignee for any person or corporation. This is sufficient. G. S. 1894, § 5254. And it is also alleged that, as the assignee of the insolvent bank, it accepted the trust created by the assignment, and is the duly-qualified and acting assignee of said insolvent. To become the duly-qual*117Ified assignee, the plaintiff must have performed all of the acts preliminary to becoming so qualified, including the giving of a bond, if necessary.
Order affirmed.